          Case 1:17-cv-03392-VEC Document 266 Filed 03/01/21 USDC         Page 1SDNY
                                                                                 of 1
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
                                                                          DOC #:
UNITED STATES DISTRICT COURT                                              DATE FILED: 3/1/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 DAVID A. JOFFE,                                                :
                                                                :
                                              Plaintiff,        : 17-CV-3392 (VEC)
                            -against-                           :
                                                                :     ORDER
 KING & SPALDING LLP,                                           :
                                                                :
                                              Defendant.        :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the Clerk’s Office notified the Court that this case has been placed on the

jury trial calendar for June 30, 2021, Dkt. 265; and

        WHEREAS the parties have informed the Court that this date conflicts with other

obligations;

        IT IS HEREBY ORDERED that the trial in this matter is adjourned to the third quarter of

2021. The Court will seek a replacement jury trial date for late in July 2021. As soon as the

Court attains a new trial date, it will inform the parties.

        IT IS FURTHER ORDERED that the final pretrial conference is adjourned sine die.



SO ORDERED.
                                                        _________________________________
Date: March 1, 2021                                           VALERIE CAPRONI
      New York, NY                                            United States District Judge
